DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/670,567) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/670,567, all further correspondence regarding the instant application should be directed to the Examiner.

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential § 102(a)(2) prior art against the later invention.

Response to Restriction Requirement and Claim Status
The instant Office action is responsive to the Response to Restriction Requirement received October 19, 2022 (the “Response”).  Applicants’ election without traverse of Invention I in the Response is acknowledged.  Claims 19 and 20 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected Invention II.
Claims 1–20 are currently pending.  

Information Disclosure Statement (IDS)
The IDS filed February 14, 2022 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Drawings
37 C.F.R. § 1.84(p)(5) recites “Reference characters not mentioned in the description shall not appear in the drawings.”  See MPEP § 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(p)(5) for including a reference character not mentioned in the description.  See fig. 4, item 4000.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the Examiner, Applicants will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).1  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–18 of Petersen et al. (US 11,283,762 B2; filed July 2, 2020; the ‘762 Patent).  
Regarding claims 1–18 of the instant App., although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Application
the ‘762 Patent
Claim 1.  A method for improved Internet Protocol (IP) address allocation, the method comprising: 
	



















	sending, by an optimization controller, configuration information to one or more network components to change respective IP address allocations based on minimized IP address allocations, 
	wherein the minimized IP address allocations for network components in a network are based on at least IP address allocation and IP address utilization; and 
	sending, by the optimization controller, transaction information to one or more IP address providers to change an IP address inventory based on minimized IP address inventory costs, 
	wherein the minimized IP address inventory costs are based on at least the IP address inventory, the IP address utilization, and IP address transactional costs.
Claim 1.  A method for improved Internet Protocol (IP) address allocation, the method comprising: 	collecting, by a data collector, IP address information from sources of IP address inventory; 
	generating, by an optimization controller, a data set based on the collected IP address information; 	minimizing, by the optimization controller, IP address allocations for network components in a network using at least IP address allocation and IP address utilization for a network component from the data set; 	minimizing, by the optimization controller, IP address inventory costs using at least IP address inventory and the IP address utilization from the data set and IP address transactional costs; tracking, by the optimization controller, the IP address inventory using the data set; 
	sending, by the optimization controller, configuration information to one or more network components to change respective IP address allocations based on the minimized IP address allocations; 
	



	sending, by the optimization controller, transaction information to one or more IP address providers to change the IP address inventory based on the minimized IP address inventory costs; and 
	




	performing, by the optimization controller, the collecting, the generating, the minimizing IP address allocations, the minimizing IP address inventory costs, the tracking, the sending configuration information, and the sending transaction information on a defined interval.
Claim 2.  The method of claim 1, wherein the minimizing IP address allocations maximizes number of IP addresses that can be released from the network component based on a defined block size.
Claim 2.  The method of claim 1, wherein the minimizing IP address allocations maximizes number of IP addresses that can be released from the network component based on a defined block size.
Claim 3.  The method of claim 1, wherein the minimizing IP address allocations uses at least a defined safety stock of IP addresses for each of the network components.
Claim 3.  The method of claim 2, wherein the minimizing IP address allocations uses at least a defined safety stock of IP addresses for each of the network components.
Claim 4.  The method of claim 3, wherein the safety stock is one of a defined number of IP addresses or a defined percentage of the minimized IP address allocations.
Claim 4.  The method of claim 3, wherein the safety stock is one of a defined number of IP addresses or a defined percentage of the minimized IP address allocations.
Claim 5.  The method of claim 1, wherein the minimizing IP address allocations implements an integer programming deterministic optimization algorithm to evaluate each combination of releases to determine a maximum number of the releases possible under defined constraints.
Claim 5.  The method of claim 3, wherein the minimizing IP address allocations implements an integer programming deterministic optimization algorithm to evaluate each combination of releases to determine a maximum number of the releases possible under defined constraints.
Claim 6.  The method of claim 1, wherein the minimizing IP address inventory costs optimizes timing of IP address recovery initiatives, IP address allocation releases, and the IP address transactional costs, wherein the timing is based on IP address utilization rates and IP address inventory value.
Claim 6.  The method of claim 5, wherein the minimizing IP address inventory costs optimizes timing of IP address recovery initiatives IP address allocation releases and the IP address transactional costs, wherein the timing is based on IP address utilization rates and IP address inventory value.
Claim 7.  The method of claim 1, wherein the IP address transactional costs include at least IP address purchases, IP address sales, and value of holding defined IP addresses.
Claim 7.  The method of claim 6, wherein the IP address transactional costs include at least IP address purchases, IP address sales, and value of holding defined IP addresses.
Claim 8.  The method of claim 1, wherein the minimizing IP address inventory costs uses the at least a defined safety stock of IP addresses.
Claim 8.   The method of claim 7, wherein the minimizing IP address inventory costs uses the at least a defined safety stock of IP addresses.
Claim 9.  The method of claim 1, wherein the minimizing IP address inventory costs is performed over a defined period of time.
Claim 9. The method of claim 8, wherein the minimizing IP address inventory costs is performed over a defined period of time.
Claim 10.  A system comprising: 
	a memory; and 
	a processor in communication with the memory, the processor configured to: 
	














	send configuration information to one or more network components to change respective IP address allocations based on optimized IP address allocations, 
	wherein the IP address allocations for network components in a network use at least IP address allocation and IP address utilization; and 
	send transaction information to one or more IP address providers to change an IP address inventory based on the optimized IP address inventory costs, 
	wherein the optimized IP address inventory costs use IP address transactional cost data, at least IP address inventory, and the IP address utilization.
Claim 10. A system comprising: 
	a memory; and 
	a processor in communication with the memory, the processor configured to: 
	generate a data set based on Internet Protocol (IP) address information collected from a network; 	optimize IP address allocations for network components in the network using at least IP address allocation and IP address utilization for a network component from the data set; 
	optimize IP address inventory costs using IP address transactional cost data and at least IP address inventory and the IP address utilization from the data set; 
	track the IP address inventory using the data set; 
	send configuration information to one or more network components to change respective IP address allocations based on the optimized IP address allocations; 
	




	send transaction information to one or more IP address providers to change the IP address inventory based on the optimized IP address inventory costs; and 
	





	update IP address allocation optimization, IP address inventory cost optimization, the configuration information, and the transaction information on a defined interval.
Claim 11.  The system of claim 10, wherein the IP address allocation optimization maximizes number of IP addresses that can be released from the network component based on a defined block size.
Claim 11. The system of claim 10, wherein the IP address allocation optimization maximizes the number of IP addresses that can be released from the network component based on a defined block size.
Claim 12.  The system of claim 10, wherein the IP address allocation optimization uses at least a defined safety stock of IP addresses for each of the network components.
Claim 12. The system of claim 11, wherein the IP address allocation optimization uses at least a defined safety stock of IP addresses for each of the network components.
Claim 13.  The system of claim 12, wherein the safety stock is one of a defined number of IP addresses or a defined percentage of the minimized IP address allocations.
Claim 13. The system of claim 12, wherein the safety stock is one of a defined number of IP addresses or a defined percentage of the minimized IP address allocations.
Claim 14.  The system of claim 11, wherein the IP address allocation optimization implements an integer programming deterministic optimization algorithm to evaluate each combination of releases to determine a maximum number of the releases possible under defined constraints.
Claim 14. The system of claim 13, wherein the IP address allocation optimization implements an integer programming deterministic optimization algorithm to evaluate each combination of releases to determine a maximum number of the releases possible under defined constraints.
Claim 15.  The system of claim 11, wherein the IP address inventory cost optimization optimizes timing of IP address recovery initiatives, IP address allocation releases, and the IP address transactional costs, wherein the timing is based on IP address utilization rates and IP address inventory value.
Claim 15. The system of claim 14, wherein the IP address inventory cost optimization optimizes timing of IP address recovery initiatives IP address allocation releases and the IP address transactional costs, wherein the timing is based on IP address utilization rates and IP address inventory value.
Claim 16.  The system of claim 11, wherein the IP address transactional costs include at least IP address purchases, IP address sales, and value of holding defined IP addresses.
Claim 16. The system of claim 15, wherein the IP address transactional costs include at least IP address purchases, IP address sales, and value of holding defined IP addresses.
Claim 17.  The system of claim 11, wherein the IP address inventory cost optimization uses the at least a defined safety stock of IP addresses.
Claim 17. The system of claim 16, wherein the IP address inventory cost optimization uses the at least a defined safety stock of IP addresses.
Claim 18.  The system of claim 11, wherein the IP address inventory cost optimization is performed over a defined period of time.
Claim 18. The system of claim 17, wherein the IP address inventory cost optimization is performed over a defined period of time.


Claim Objections
The following is a quotation of 37 C.F.R. § 1.71(a): 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

Claims 2, 3, 5, 6, 8, and 9 are objected to under 37 C.F.R. § 1.71(a) for the following informalities:
(1) claims 2, 3, 5, 6, 8, and 9 should be “wherein the minimized IP address inventory costs.”
(2) claim 10, lines 5–6 should be “wherein the optimized IP address allocations.”

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 1–18 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
I.
During examination, claims are given their broadest reasonable interpretation consistent with the Specification.  See In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004).  “Construing claims broadly during prosecution is not unfair to the applicant . . . because the applicant has the opportunity to amend the claims to obtain more precise claim coverage.”  Id.
	Claim 1 comprises method-steps reciting:
sending, by an optimization controller, configuration information to one or more network components to change respective IP address allocations based on minimized IP address allocations, wherein the minimized IP address allocations for network components in a network are based on at least IP address allocation and IP address utilization; and 
sending, by the optimization controller, transaction information to one or more IP address providers to change an IP address inventory based on minimized IP address inventory costs, wherein the minimized IP address inventory costs are based on at least the IP address inventory, the IP address utilization, and IP address transactional costs.

Response 2 (Claims App’x; emphases added).  The Examiner is unable to determine whether the emphasized sections of claim 1 (A) limit the scope of the claim or (B) are intended use.2  Method-steps limiting the scope of a claim are normally presented using verbal (gerundial) phrases, introduced by a gerund or verbal noun (the “-ing” form of a verb).  Moreover, the Examiner is unable to determine from the Specification how (1) the sent configuration information directly changes respective IP address allocations based on minimized IP address allocations; and (2) the sent transaction information directly changes an IP address inventory based on minimized IP address inventory costs (further suggesting the italicized sections of claim 1 are intended use).  
“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  . . . is appropriate.”  MPEP 2173.02 (citing Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)).
Claim 10 by analogy.
II.
(1) claim 1, while antecedent basis exists for “minimized IP address allocations” at lines 4–5, antecedent basis does not exist for “the minimized IP address allocations for network components in a network” at line 5.  See MPEP § 2173.05(e).  Claim 10 by analogy.
(2) claim 2, line 2, “the network component” lacks clear antecedent basis.  In particular, the Examiner is uncertain as to whether “the network component” refers to a network component from the “one or more network components” introduced in claim 1, line 4, or one of the “network components” introduced in claim 1, line 5.  See MPEP § 2173.05(b) (citing Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential).  
(3) claim 3, line 2 “the network components” lacks clear antecedent basis for similar reasons as in section (1).
(4) claim 8, line 2, “the at least a defined safety stock of IP addresses” lacks clear antecedent basis.
(5) claim 10, line 9, “the optimized IP address inventory costs” lacks clear antecedent basis.
(6) claims 11, 12, and 14, “the IP address allocation optimization” lacks clear antecedent basis.  Claim 10 introduces multiple “optimized IP address allocations” at line 5.
(7) claim 11, line 2, “the network component” lacks clear antecedent basis.  
(8) claims 15, 17, and 18, “the IP address inventory cost optimization” lacks clear antecedent basis.  Claim 10 introduces multiple “optimized IP address inventory costs” at line 9.
(9) claims 15 and 16, “the IP address transactional costs” lacks clear antecedent basis.  

Claim Rejections – 35 U.S.C. § 1033
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–5, 8–14, 17, and 18 are rejected under 35 U.S.C. § 103 as being obvious over Anderson et al. (US 2003/0163584 A1; filed Feb. 28, 2002) in view of Chuu (US 2019/0238501 A1; PCT filed Feb. 28, 2019).
Regarding claim 1, while Anderson teaches a method for improved Internet Protocol (IP) address allocation (intended use in italics; see MPEP § 2111.02), the method comprising: 
sending, by an optimization controller (fig. 1, item 104), configuration information (fig. 4, item 406; ¶¶ 12, 13, 48, 49; “the selected IP address, e.g., IP address 9.37.5.158, along with the period of time, e.g., 200 seconds, the selected IP address, e.g., IP address 9.37.5.158, is valid may be transmitted to client 101, e.g., client 101A” at ¶ 49) to one or more network components (fig. 1, item 101A) to change respective IP address allocations (¶¶ 12, 13, 48, 49) based on minimized IP address allocations (¶¶ 12, 13, 48, 49; the IP address allocations are minimized when the selected IP address is indicated as no longer available in Table 1 at ¶ 48), 
wherein the minimized IP address allocations for network components in a network (fig. 1, item 103) are based on at least IP address allocation and IP address utilization (¶¶ 12, 49); and 
sending, by the optimization controller, transaction information (“DNSCM 104 may further be configured to dynamically share a limited supply of IP addresses among a larger number of servers 102” at ¶ 34; “dynamically sharing a limited supply of IP addresses among a larger number of servers 102 . . . to maintain an adequate supply of IP addresses” at ¶ 39; “IP addresses may be dynamically shared among a larger number of servers” at ¶ 12) to one or more IP address providers (fig. 1, item 102; “IP addresses may be dynamically shared among a larger number of servers” at ¶ 12 allows the servers to be IP address providers) to change an IP address inventory (“a background process may be performed by the manager to monitor the time to expire for each assigned IP address in order to maintain an adequate number of available IP addresses” at ¶ 12) based on minimized IP address inventory (¶¶ 12, 13, 48, 49; the IP address inventory is minimized when a selected IP address is indicated as no longer available in Table 1 at ¶ 48), 
wherein the minimized IP address inventory are based on at least the IP address inventory and the IP address utilization (¶¶ 12, 49),
Anderson does not teach (A) the minimized IP address inventory being minimized IP address inventory costs; and (B) basing the minimized IP address inventory costs on IP address transactional costs.
	Chuu teaches minimized IP address inventory costs based on IP address transactional costs (¶¶ 33, 60).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Anderson’s minimized IP address inventory to be minimized IP address inventory costs based on IP address transactional costs as taught by Chuu to “improve the communication performance of the networks and may reduce user frustration.”  Chuu ¶ 33.
Regarding claim 2, Anderson teaches wherein the minimizing IP address allocations (¶¶ 12, 13, 48, 49; the IP address allocations are minimized when the selected IP address is indicated as no longer available in Table 1 at ¶ 48) maximizes number of IP addresses that can be released from the network component based on a defined block size (“the pool of available IP addresses” at ¶¶ 9, 15, 17, 48; Table 1 at ¶ 44 shows a total of 5 IP addresses).
Regarding claim 3, Anderson teaches wherein the minimizing IP address allocations (¶¶ 12, 13, 48, 49; the IP address allocations are minimized when the selected IP address is indicated as no longer available in Table 1 at ¶ 48) uses at least a defined safety stock of IP addresses (“the pool of available IP addresses” at ¶¶ 9, 15, 17, 48; Table 1 at ¶ 44 shows a total of 2 unused IP addresses) for each of the network components.
Regarding claim 4, Anderson teaches wherein the safety stock is one of a defined number of IP addresses (“the pool of available IP addresses” at ¶¶ 9, 15, 17, 48; Table 1 at ¶ 44 shows a total of 2 unused IP addresses) or a defined percentage of the minimized IP address allocations.
Regarding claim 5, Anderson teaches wherein the minimizing IP address allocations (¶¶ 12, 13, 48, 49; the IP address allocations are minimized when the selected IP address is indicated as no longer available in Table 1 at ¶ 48) implements an integer programming deterministic optimization algorithm (¶¶ 12, 13, 48, 49) to evaluate each combination of releases to determine a maximum number of the releases possible under defined constraints (¶¶ 12, 13, 48, 49).
Regarding claim 8, Anderson teaches wherein the minimizing IP address inventory costs uses the at least a defined safety stock of IP addresses (“the pool of available IP addresses” at ¶¶ 9, 15, 17, 48; Table 1 at ¶ 44 shows a total of 2 unused IP addresses).
Regarding claim 9, Anderson teaches wherein the minimizing IP address inventory costs is performed over a defined period of time (the defined period of time in ¶¶ 12, 13, 48, 49).
Regarding claim 10, Anderson teaches a system (figs. 1, 3, item 104) comprising: a memory (fig. 3, items 314, 316, 320, 341); and a processor (fig. 3, item 310) in communication with the memory, the processor configured to perform operations according to claim 1.4  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 10.
Regarding claims 11–14, 17, and 18, claims 2–5, 8, and 9, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2–5, 8, and 9are equally applicable to, respectively, claims 11–14, 17, and 18.

Claims 7 and 16 are rejected under 35 U.S.C. § 103 as being obvious over Anderson in view of Chuu, and in further view of Jin et al. (US 2021/0029081 A1; filed July 25, 2019).
Regarding claim 7, while Anderson teaches wherein the IP address transactional costs include at least value of holding defined IP addresses (¶¶ 2–8),
Anderson does not teach wherein the IP address transactional costs include IP address purchases and IP address sales.
Jin teaches IP address purchases and IP address sales (¶¶ 31, 48).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Anderson/Chuu combination’s IP address transactional costs to include IP address purchases and IP address sales as taught by Jin “to enhance user experience or prevent further harmful activities.”  Jin ¶ 3.
Regarding claim 16, claim 7 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 7 are equally applicable to claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-20080189769-A1; US-5884024-A; US-20140052860-A1; US-7788345-B1; US-20060062228-A1; US-20190281072-A1; and US-20160381080-A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).
        2 It is assumed for examination purposes that the emphasized sections of claim 1 are intended use.  See MPEP § 2173.06 (citing In re Packard, 751 F.3d 1307, 1312 (Fed. Cir. 2014)).
        
        3 The Examiner notes claims 6 and 15 are not rejected under 35 U.S.C. § 103 in the instant Office action.  The instant Office action does not indicate these claims as being allowable since the Examiner is not satisfied that the prior art has been fully developed.  See MPEP § 707.07(j) (reciting “Where the examiner is satisfied that the prior art has been fully developed and some of the claims are clearly allowable, the allowance of such claims should not be delayed.”).
        4 The Examiner interprets the “optimal IP address allocations” and “optimized IP address inventory costs” of claim 10 to be, respectively, the “minimized IP address allocations” and “minimized IP address inventory costs” of claim 1.